DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (USPAP 2017/0351234) in view of Brown et al. (USPN 10,474,213).

Re claims 1, 11-13: Chen teaches a method of controlling energy storage devices by a centralized system, the method comprising: receiving, using the other controller, a trained (machine learning) model from the (machine learning) system; recording, using the other controller, temporal data for a respective energy storage device ([0023]: “monitor the state of components”; [0028]: “sense a state or receiver to receive a sensed state of the components”; [0031]: “receive one or more of observed information from sensor component”); periodically transmitting, using the other controller, the temporal data to the (machine learning) system ([0023], [0028], [0031]); performing, using the other controller, a mode prediction for controlling the energy storage device using the trained (machine learning) model and the temporal data ([0029]: “determine… a corresponding energy action for one or more of the energy consumption system 32 and energy storage 36, … based on output of the sensor component…”; [0031]: “model information from the component model module..” ; [0033]; [0036]: “energy states of the energy storage component …are observed”); and sending, using the other controller, a control signal to the energy storage device to operate in the predicted mode ([0029]: “provide an output signal to the control component 68 indicating the determined energy action”); wherein the centralized (machine learning) system aggregates the temporal data transmitted by each agent and uses the aggregated temporal data to update the (machine learning) model ([0053]: “redetermined using updated observation in subsequent iterations”, [0055]; [0068]).

Chen does not explicitly teach the use and/or training a machine learning model as recited in the claims. However, Brown teaches the concept of applying and training machine learning model (col. 32, lines 38-48; col. 11, lines 50-61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the use and/training machine learning model in Chen’s invention as an alternate to any of the available models for predicting optimal operating mode for the energy storage device. 

Re claim 2: Chen teaches wherein the energy storage device is a battery, and the plurality of agents record temporal data for a population of batteries ([0024]).  

Re claims 3 and 14: Chen teaches wherein the recording of the temporal data by each agent is performed at an interval of a predetermined time step ([0031]-[0032]).  

Re claims 4 and 15: Chen teaches wherein the temporal data recorded at each time step includes at least one of state of charge, load from previous time step, generated power forecast for the current time step, remaining energy storage capacity, the sum of generated power forecasted for a predetermined period, temperature, hour, day of the week, month, day of the month, weekday, or weekend, and price of external electricity (abstract, [0008], [0039]).  

Re claim 5: Chen teaches wherein the predicted mode is a scheduled operating mode of the respective energy storage device at each predetermined operating period, and the respective energy storage device is operated according to the scheduled operating mode for each predetermined operating period ([0029]).
  
Re claims 6 and 16: Chen does not explicitly teach wherein the centralized machine learning system is configured to train the machine learning model with the aggregated temporal data while the agents perform a mode prediction for controlling the energy storage device using the trained machine learning model and the temporal data. However, Brown teaches the concept of applying and training machine learning model (col. 32, lines 38-48; col. 11, lines 50-61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the use and/training machine learning model in Chen’s invention as an alternate to any of the available models for predicting optimal operating mode for the energy storage device. 

  
Re claims 7 and 17: Chen teaches wherein the centralized (machine learning) system is further configured to: maintain a database of aggregated temporal data, update the (machine learning) model after a predetermined time interval, and transmit the updated (machine learning) model to the plurality of agents ([0053], [0055], [0068]).  

Re claims 8 and 18: Chen teaches wherein the centralized (machine learning) system is further configured to: 30WO 2019/132919PCT/US2017/068718 maintain a database of aggregated temporal data, update the (machine learning) model after a predetermined number of sets of aggregated temporal data are stored, and transmit the updated machine learning model to the plurality of agents ([0053], [0055], [0068]).  

Re Claims 9 and 19: Chen and Brown combination does not explicitly teach wherein the machine learning model is a multi-layer neural network trained with a training rule having an adaptive learning rate. However, Brown teaches the concept of applying and training machine learning model (col. 32, lines 38-48; col. 11, lines 50-61).
Official notice is hereby taken that the use of multi-layer neural network as machine learning model is old and well-known. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen and Brown combination to use a multi-layer neural network as an alternative to other types of machine learning models.

Re claims 10 and 20: Chen and Brown combination does not explicitly teach wherein the centralized machine learning system transmits a matrix of connection weights for the trained machine learning model to the plurality of agents.  
Official notice is hereby taken that the use and transmission of matrix of weight in machine learning is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention include this feature in Chen and Brown combination for the obvious reason enhancing the functionality/predictability of the process/system.

Response to Arguments
This is a 2nd Non-Final action due to an erroneous citation of the Brown reference in the 1st Non-Final action. The correct citations are col. 32, lines 38-48; col. 11, lines 50-61 as indicated in the rejection above



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elnahrawy et al. (USPN 10,726,334) teaches use of matrix of weight in machine learning (col. 9, lines 1-20). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691